Voto disidente emitido por el
Juez Asociado Señor Estrella Martínez.
Lamentablemente, hoy se repite la historia en que una Mayoría de este Tribunal echa mano a una ficción jurídica para ignorar la cruda realidad que enfrenta una mujer sorda en el sistema judicial. Con esa ficción, siguen despro-tegidos muchos de los ciudadanos y ciudadanas con barre-ras lingüísticas, que son expuestos a los rigores de una acción penal sin la asistencia de un intérprete. Nueva-mente, se le priva a una ciudadana de las garantías míni-mas del debido proceso de ley que exigen que se le provean los mecanismos adecuados para que pueda entender y com-prender todo el proceso llevado en su contra. Ello, me-diante el uso de rigorismos excesivos que se fundamenta-nen la aplicación restrictiva de determinadas reglas procesales y su jurisprudencia interpretativa.
*988Reconozco la importancia del rol que ejerce el Estado para garantizar el orden público y procesar a todo aquel que viole las leyes penales, pero tal función no debe ser ejercida en detrimento de los derechos constitucionales fundamentales de los ciudadanos y ciudadanas. Es por ello que en este caso resultaba imperativo realizar un justo balance entre la garantía constitucional que protege el dere-cho de todo ciudadano y ciudadana a un debido proceso de ley y el interés apremiante del Estado en procesar a los imputados de delito. Nociones fundamentales de justicia exigían que en este caso se salvaguardara el derecho de la ciudadana a un debido proceso. Ante los recientes intentos fallidos por lograr que una Mayoría de este Tribunal rea-lice ese justo balance y provea verdadera justicia a las per-sonas con barreras lingüísticas, DISIENTO.
Examinemos el trasfondo fáctico y procesal de la contro-versia de epígrafe.
I-H
El presente caso tiene su génesis en una denuncia pre-sentada el 3 de diciembre de 2015 en contra de la Sra. Marangely Nazario Aponte (peticionaria), en la cual se le imputó haber infringido el Art. 3.1 de la Ley Núm. 54 de 15 de agosto de 1989, según enmendada, 8 LPRA sec. 631. Durante la celebración de la vista de determinación de causa probable para arresto (Regla 6), la peticionaria es-tuvo acompañada de su madre, pero compareció sin repre-sentación legal. Luego de escuchar el testimonio del ale-gado perjudicado y la agente que investigó el incidente, el tribunal determinó causa para arrestar a la señora Naza-rio Aponte, fijó una fianza de $1,000 y pautó la fecha para la celebración de la vista preliminar.
En la fecha señalada, la peticionaria compareció al tribunal e informó que estaba en trámites para la contrata-ción de representación legal. Ante ello, la jueza que presi-*989día la vista preliminar señaló la vista para una fecha posterior e hizo constar en las Notas y resolución del magistrado que la señora Nazario Aponte era audioimpedida y, posiblemente, necesitaría un intérprete de señas. Luego de varias incidencias procesales, la vista preliminar se señaló para el 18 de marzo de 2016.
Así las cosas, el 4 de marzo de 2016, la peticionaria pre-sentó una Moción de desestimación de la denuncia al am-paro del debido proceso de ley. Expuso que “es sorda y no conoce el lenguaje de señas, pero sí puede leer los labios”, por lo que requería un acomodo razonable para poder com-prender los procedimientos en su contra. Apéndice de la Petición de certiorari, pág. 5. Asimismo, señaló que, durante la vista de Regla 6, no se le proveyeron los servicios de un intérprete en labio lectura ni ningún acomodo razonable. Ello, a pesar de que el Tribunal conocía de su condición. Por lo tanto, sostuvo que la ausencia de un in-térprete le impidió entender el proceso y, con ello, se le privó de un proceso justo e imparcial. Del mismo modo, presentó una Moción solicitando intérprete y ¡o acomodo razonable, mediante la cual solicitó que se ordenara la pre-sencia de un intérprete de labio lectura en la vista preliminar.
A raíz de lo anterior, el foro primario dispuso para la contratación de los servicios de un intérprete de labios que compareciera a la vista preliminar señalada. Por su parte, el Ministerio Público se opuso a la desestimación de la de-nuncia y, en esencia, adujo que ya se había ordenado la comparecencia de un intérprete para la vista preliminar, por lo que los errores cometidos en la vista de Regla 6 serían subsanados.
Llegado el día de la celebración de la vista preliminar, la jueza que presidía atendió en corte abierta la solicitud de desestimación presentada por la señora Nazario Aponte al amparo del debido proceso de ley. Según se desprende de la transcripción de la vista, el tribunal brindó amplia oportu-*990nidad a las partes para exponer sus posturas en cuanto a la violación al debido proceso de ley en la vista de Regla 6. Particularmente, el Ministerio Público se opuso con el argu-mento de que cuando la agente comenzó a investigar el caso y se percató de que se trataba de una persona sorda, hizo las gestiones para obtener un intérprete de señas. Sin embargo, justificó la ausencia del intérprete en la Regla 6 con el plan-teamiento de que la señora Nazario Aponte no conocía el lenguaje de señas, por lo que la agente investigadora no hizo más trámites para obtener un intérprete que pudiera comu-nicarse efectivamente con la peticionaria. De igual forma, el Ministerio Público reconoció que en la vista de Regla 6 la agente testificó de lado a la señora Nazario Aponte, por lo que no pudo leer sus labios mientras declaraba. Por otra parte, la defensa argüyó que si bien el quantum de prueba que se requiere en etapa de Regla 6 es menor, ello no im-plica que la peticionaria no tenga derecho a que se le garan-tice un debido proceso de ley en todas las etapas del proce-dimiento criminal, incluso en etapas investigativas.
Luego de evaluar los argumentos de ambas partes, el Tribunal de Primera Instancia determinó que procedía deses-timar la denuncia por violación al debido proceso de ley. Puntualizó que nada le impedía al Ministerio Público some-ter nuevamente el caso para la celebración de una vista de Regla 6 con un intérprete que asistiera a la peticionaria.
Inconforme, el Ministerio Público recurrió al Tribunal de Apelaciones mediante un recurso de certiorari. En éste, planteó que la solicitud de desestimación fue prematura, basándose en que la determinación de causa probable para acusar subsana cualquier error cometido en la vista de Re-gla 6. Específicamente, fundamentó su recurso en lo resuelto en Pueblo v. Jiménez Cruz, 145 DPR 803 (1998), a los efectos de que una moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, presentada antes de la vista preliminar es prematura.
*991Posteriormente, el foro apelativo intermedio acogió la postura del Ministerio Público y, en consecuencia, revocó al Tribunal de Primera Instancia. No obstante, la Hon. Aída Nieves Figueroa emitió una opinión disidente en la cual expresó lo siguiente:
No solamente se le está diciendo a la señora Nazario Aponte que no puede reclamar su derecho al debido proceso de ley hasta pasada la etapa de vista preliminar, sino que también le advierte que, cuando por fin suxja su derecho a quejarse, ya no tendrá agravio que reclamar porque todo habrá quedado subsa-nado en esa segunda etapa. Para todos los efectos prácticos, lo que el Panel le está diciendo a la señora Nazario Aponte es que el derecho al debido proceso de ley no existe en la etapa de Regla 6.
Es muy sencillo. Los derechos existen en la medida en que el ciudadano tenga un vehículo para reclamarlos. En la medida [en] que el Panel insiste en que la señora Nazario Aponte no tiene mecanismo alguno para quejarse de la violación al dere-cho al debido proceso de ley que ha sufrido, le niega de facto el mismo. Opinión disidente de la juez Nieves Figueroa, Apéndice de la Petición de certiorari, pág. 124.
En desacuerdo con el dictamen emitido por el Tribunal de Apelaciones, la peticionaria compareció ante nos me-diante una petición de certiorari. Particularmente, arguye que el foro apelativo intermedio erró al determinar que no procedía la desestimación de la denuncia. Ello, a pesar de que la vista de causa probable para arresto se celebró sin el acomodo razonable de proveerle un labio lector, y sin el posicionamiento adecuado de los testigos del Ministerio Público para poder leer los labios y entender el proceso. Asimismo, aclara que su reclamo está basado en el derecho a un debido proceso de ley, según consagrado en la Consti-tución de Puerto Rico y en la de Estados Unidos, por lo que va más allá del mecanismo que provee la Regla 64(p) de Procedimiento Criminal, supra. En ese sentido, destaca que “una persona sorda no puede ser sometida a un pro ceso justo bajo los mismos criterios que se ejercen contra *992una persona que puede escuchar”. Petición de certiorari, pág. 3. Ello, pues se trata de aplicar la misma justicia y ofrecer un trato justo a una comunidad que, por sus pro-blemas de audición y limitaciones relacionadas, se encuen-tran en una posición de desventaja y vulnerabilidad en comparación con el resto de la sociedad.
Además, reitera que estuvo presente en la vista de Re-gla 6 y los testigos de cargó prestaron su testimonio en posición lateral hacia ella, por lo cual no tuvo la oportuni-dad de leer los labios y entender lo que estaba sucediendo en la vista. Por lo tanto, sostiene que tampoco pudo ejercer su derecho a confrontar los testigos utilizados en su contra. Por otra parte, la señora Nazario Aponte deja claro que su madre no fungió como su intérprete durante la vista de Regla 6, como pretendió establecer el Ministerio Público mientras argumentaba en oposición a la desestimación de la denuncia ante el foro primario.
Por otra parte, el Ministerio Público alega que el Tribunal de Apelaciones actüó correctamente, toda vez que en casos de delito grave, una moción de desestimación al am-paro de la Regla 64(p) de Procedimiento Criminal, supra, solo puede presentarse luego de celebrada la vista preliminar. También arguye que no se violentó el derecho a confrontación, porque no aplica en etapa de Regla 6, pues ni siquiera es necesario que el Ministerio Público presente testigos.
Así las cosas, una mayoría de este Tribunal determinó que procedía confirmar el dictamen emitido por el foro ape-lativo intermedio, toda vez que “se proveyó para que la imputada esté asistida de intérprete en la vista preliminar y que esta no está privada de su libertad [...] ”. Sentencia, pág. 963. Como he adelantado, considero que la ausencia de un intérprete en la vista de causa probable para arresto (Regla 6) constituye una seria y crasa violación a las ga-rantías mínimas del debido proceso de ley y, por lo tanto, no es uno de esos errores que pueden subsanarse en la *993vista preliminar. Véase Voto particular disidente emitido por el Juez Asociado Señor Estrella Martínez en Pueblo v. Frey, 198 DPR 338, 339 (2017). En consecuencia, disiento vehementemente del curso de acción seguido por una mayoría de este Tribunal.
Con ello en mente, procedo a exponer el marco jurídico aplicable. Veamos.
H-t ⅜—I
A. Sabido es que la Constitución de Puerto Rico, en su Artículo II, Sección 7, reconoce como derecho fundamental del ser humano el derecho a la libertad. Además, dispone que ninguna persona será privada de su libertad sin un debido proceso de ley ni se le negará la igual protección de las leyes. Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1. La Decimocuarta Enmienda de la Constitución de Estados Unidos provee igual protección a los ciudadanos y ciudadanas. Emda. XIV, Const. EE. UU., LPRA, Tomo 1. Para activar esta cláusula constitucional del debido pro-ceso de ley, en su vertiente procesal, se requiere la existen-cia de un interés libertario o propietario y que ese interés sea amenazado por la intervención del Estado. Estableci-das estas dos condiciones, procede determinar cuál es el procedimiento a seguir. Primordialmente, se exige que el procedimiento sea justo. Sin embargo, existen otros compo-nentes básicos del debido proceso de ley, a saber: (1) noti-ficación adecuada; (2) oportunidad de ser oído, y (3) dere-cho a defenderse. Voto particular disidente emitido por el Juez Asociado Señor Estrella Martínez en Pueblo v. Crespo Cumba, 193 DPR 899, 911 (2015); Pueblo v. Villafañe Marcano, 183 DPR 50, 71 (2011); Pueblo v. Esquilín Maídonado, 152 DPR 257, 262 (2000).
Este Tribunal ha reconocido que, en el ámbito penal, estas garantías del debido proceso de ley se extienden a todas las etapas del procedimiento criminal. Particular-*994mente, en Pueblo v. Esquilín Maldonado, supra, pág. 262, expresó que “se ha extendido la aplicación de los compo-nentes básicos del debido proceso de ley a las actuaciones del Estado antes del arresto o inicio de la acción penal”. (Énfasis suplido). Asimismo, en Pueblo v. Moreno González, 115 DPR 298 (1984), expuso que el debido proceso de ley exige que el Estado aplique las normas penales a los ciudadanos y ciudadanas con rigurosa justicia y precisión para que “ ‘se minimicen los riesgos de penalizar a un ino-cente, se proteja a las personas del poder abusivo por parte del Estado y se genere una atmósfera de justicia impartial’ ”. Pueblo v. Moreno González, supra, pág. 301. Igualmente, manifestó que por ello se requiere una com-pleja red de requisitos procesales que ordenan el proceso de investigación, adjudicación y ejecución de un procedi-miento penal. Id.
La necesidad de aplicar las garantías mínimas del de-bido proceso de ley en todas las etapas del proceso criminal cobra mayor relevancia cuando el Estado interviene con ciudadanos que enfrentan barreras lingüísticas. Véase J.B. Wood, Protecting Deaf Suspects’ Right to Understand Criminal Proceedings, 75 (Num. 1) J. Crim. L. & Criminology 166 (1984). Ello, toda vez que se trata de individuos que presentan dificultad para comunicarse e integrarse cultu-ralmente, por lo que resulta imperativo garantizarle un debido proceso de ley para proveerle igualdad de acceso a nuestro sistema legal. Se trata de principios de esencial igualdad humana, según reconocidos en nuestra Carta Magna. Particularmente, se establece que “[l]a dignidad del ser humano es inviolable” y que “[t]odos los hombres son iguales ante la [l]ey”. Art. II, Sec. 1, Const. ELA, LPRA, Tomo 1, 2016, pág. 275. En ese sentido, se dispone que “[n]o podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. Íd.
*995Cónsono con estos principios de estirpe constitucional, este Tribunal ha reconocido que constituye una violación al debido proceso de ley que un ciudadano que tiene graves problemas auditivos, que le impiden oír y comunicarse, sea sometido a un procedimiento criminal sin la asistencia de un intérprete. Pueblo v. Moreno González, supra. Más importante aún, se destacó que “el sistema legal ha probado ser una barrera enorme para las personas con problemas auditivos”, por lo que “ ‘[e]l sistema judicial, sus adminis-tradores y los abogados deben adquirir sensibilidad hacia las necesidades de comunicación de las personas sordas con el propósito de hacerles accesible el sistema legal’ ”. Íd., págs. 301-302. Consciente de los escollos que suelen impo-nerse a los ciudadanos con problemas de audición en el sistema judicial, este Tribunal expresó que, sin duda al-guna, ello amerita que la persona esté asistida de un intér-prete durante todo el proceso. Íd., pág. 304. Por lo tanto, afirmó que “[l]a falla en que incurre un tribunal de justicia al no proveerle un intérprete a un acusado que tiene una necesidad real de ello acrecienta las posibilidades de que se penalice a un inocente, en lugar de minimizarlas”. (Énfasis en el original). Íd., pág. 306.
Más recientemente, en Pueblo v. Branch, 154 DPR 575 (2001), este Tribunal reafirmó la importancia de proveer asistencia de un intérprete a los imputados de delito du-rante todo el proceso criminal. Íd., págs. 579-580 y 587. Enfatizó que proveer asistencia de intérprete durante todo el procedimiento penal es “consecuencia lógica de la noción fundamental, inmersa en la cláusula constitucional que ga-rantiza un debido proceso de ley, de que una persona no debe estar sujeta a un proceso judicial injusto”. Íd., pág. 580. En armonía con lo anterior, en ese caso se resolvió que con-ceder un intérprete a una persona que no entiende el idioma español, luego de que demuestra su necesidad real, consti-tuye un imperativo constitucional del debido proceso de ley *996que no debe ser soslayado por los tribunales. Íd., pág. 582. Se destacó que los tribunales deben tomar las medidas apro-piadas para garantizar que los imputados de delito que ten-gan estas limitaciones puedan entender el proceso mediante un intérprete u otro medio igualmente eficaz. Id. De igual manera, se determinó que la ausencia de intérprete lesionó sus derechos constitucionales a ser juzgado en un proceso celebrado conforme al debido proceso de ley. También se re-saltó que “[el] hecho de que esta ausencia haya ocurrido en etapas previas al juicio en su fondo, no altera [esá] realidad”. (Énfasis suplido). Íd., pág. 587.
Aunque Pueblo v. Moreno González, supra, y Pueblo v. Branch, supra, trataron la necesidad de proveer un intér-prete a imputados de delito con barreras lingüísticas en etapa de juicio en su fondo y vista preliminar, respectiva-mente, considero que igual trato debe aplicarse en la vista de Regla 6. De hecho, en esos casos se reconoció que el imperativo constitucional de conceder asistencia de un in-térprete a un imputado para que comprenda los procesos en su contra “no es exclusivo del juicio en su fondo” y “[s]e extiende a etapas previas”. (Énfasis suplido). Pueblo v. Branch, supra, pág. 582. No podía ser de otra forma, y así también lo han reconocido otras jurisdicciones. Veamos.
B. Varios estados de la Unión han adoptado estatutos en un esfuerzo por, de algún modo, implementar y garanti-zar los derechos constitucionales contenidos en la Decimo-cuarta, Sexta y Quinta Enmiendas de la Constitución de Estados Unidos. Así, por ejemplo, en Carolina del Norte se estatuyó que si una persona sorda es arrestada por una ale-gada violación a las leyes penales del estado, el oficial del orden público que conduzca el arresto solicitará inmediata-mente al tribunal la asignación de un intérprete cualificado, para poder efectuar cualquier interrogatorio, advertencia, notificación de derechos, vista para fijar fianza o cualquier otro procedimiento preliminar. NC Gen Stat sec. 8B-2(d). Asimismo, en ese estado se dispuso que cualquier declara-*997ción, respuesta o admisión tomada de una persona sorda sin la asistencia de un intérprete cualificado será inadmisible en el tribunal. Íd. En Kentucky y Oklahoma se han adoptado disposiciones similares. KRS sec. 30A.400(1)(2); 63 Okl. Stat. Ann. sec. 2410.
Por otro lado, en Arizona también se ha dispuesto que en los casos en que se arreste a una persona sorda, el oficial que realice el arresto, su supervisor o el tribunal solicitará un intérprete cualificado para el interrogatorio, declaracio-nes que ofrezca la persona sorda o las advertencias referen-tes al privilegio de no autoincriminarse. ARS sec. 12-242(C). De igual manera, en ese estado se concede la asistencia de un intérprete en los procedimientos ante el gran jurado y, además, para las consultas y reuniones con su abogado en preparación para cualquier procedimiento criminal. ARS sec. 12-242(A). Asimismo, se establece que si la comunica-ción que transmite la persona sorda a través del intérprete es privilegiada, el privilegio también se extiende al intérprete. ARS sec. 12-242(E). Además, en este estado, se dispone que si el intérprete o la persona sorda determina que no se ha logrado una comunicación efectiva entre ellos, el tribunal permitirá que se nombre otro intérprete para que funja como intermediario entre ellos durante los procedimientos. ARS sec. 12-242(F).
Por otra parte, en Florida se provee que cuando una persona sorda es arrestada y está bajo custodia, se conce-derán los servicios de un intérprete cualificado antes del interrogatorio. Fl. St. sec. 901.245. Si no puede proveerse un intérprete, el oficial interrogará o tomará declaraciones de la persona sorda por escrito para que puedan presen-tarse ante el tribunal. Id.
En Kansas se provee la asistencia de un intérprete cua-lificado en cualquier procedimiento judicial que resulte en el confinamiento de la persona sorda o en la imposición de una sanción penal en su contra. KSA 75-4351. Además, se conceden los servicios del intérprete antes de cualquier in-*998tentó de interrogar u obtener una declaración de la persona sorda que sea arrestada por una alegada violación de las leyes penales del estado. Id.
Por otra parte, en Minnesota se estatuye que se asignará un intérprete cualificado para que asista a la persona sorda en cualquier procedimiento que le exponga a una sanción penal, confinamiento o confiscación de su propiedad, y en cualquier proceso que anteceda ese procedimiento. MS A sec. 611.32. También se dispone que luego de su detención o arresto, el oficial del orden público inmediatamente hará los arreglos para obtener un intérprete cualificado lo más pronto posible. Con la asistencia del intérprete, el oficial ex-plicará a la persona sorda los cargos en su contra y todos los procesos relacionados con su detención y su puesta en libertad. Igualmente, se provee un intérprete antes de co-menzar un interrogatorio u obtener declaraciones. Íd.
En Montana se ordena la asignación de un intérprete cualificado para que asista a la persona sorda en cualquier caso ante un gran jurado y en su preparación con su abo-gado, así como en cualquier procedimiento en el cual esté sujeto a confinamiento o a sanción penal, y en cualquier proceso que preceda. MCA 49-4-503(1) y (3)(a). De igual manera, se establece que el oficial del orden público pro-veerá un intérprete cualificado a la persona sorda antes del interrogatorio o de obtener una declaración. MCA sec. 49-4-503(3)(b).
Por otro lado, en Nuevo Hampshire se preceptúa que siempre que una persona sorda sea arrestada por alguna alegada violación penal, que conlleve encarcelamiento o multa en exceso de $100, o ambos, no se permitirá ningún intento de interrogar u obtener una declaración hasta que se provea un intérprete cualificado. N.H. Rev. Stat. sec. 521-A:3.
Similarmente, en Dakota del Norte se dispone que in-mediatamente después de que una persona sorda es arres-tada por alegada violación de una ley penal, en que la pena *999incluya encarcelamiento o multa en exceso de $100, o am-bos, se asignará un intérprete. ND ST 28-33-02(2). En ese sentido, se establece que no se permitirá ningún intento de interrogar o tomar una declaración hasta que se obtenga un intérprete. Id.
Finalmente, en Oregon se provee que tras el arresto de una persona sorda, y antes de interrogar o tomar su decla-ración, el oficial obtendrá un intérprete cualificado lo antes posible para que asista a esa persona. ORS see. 133.515.
Estas disposiciones legales estatales no son meras bon-dades o dádivas, sino que están ancladas en garantías constitucionales y en el andamiaje de la Americans with Disabilities Act (ADA). Véase 42 USC secs. 12131-12134. Al amparo de la ADA, se requiere que los tribunales pro-vean la asistencia de intérpretes cualificados en lenguaje de señas, así como otros mecanismos alternativos —que podrían incluir la transcripción simultánea de los procedi-mientos o el uso de sistemas de asistencia auditiva— que aseguren la efectiva comunicación con las personas sordas. 28 CFR sec. 35.160. Asimismo, conscientes de que las ne-cesidades de cada persona sorda varían, según su condi-ción y otros factores sicológicos o culturales, se le concede deferencia a la persona sorda al momento de determinar cuál es el mecanismo adecuado para asegurar una comuni-cación efectiva. Particularmente, se dispuso lo siguiente: “In determining what types of auxiliary aids and services are necessary, a public entity shall give primary consideration to the requests of individuals with disabilities”. 28 CFR 35.160(b)(2). Por lo tanto, como entidad pública sujeta a las disposiciones de la ADA, igualmente debemos garan-tizar a las personas sordas los mecanismos adecuados para asegurarle una comunicación efectiva en su interacción con nuestro sistema de justicia.
C. En la esfera del derecho internacional, también se ha reconocido la necesidad de salvaguardar el derecho de los imputados de delito con barreras lingüísticas a la asis-*1000tencia de un intérprete cualificado durante todo el proceso criminal. El Artículo 1 de la Declaración Universal de De-rechos del Hombre (Declaración Universal) dispone que “[t]odos los seres humanos nacen libres e iguales en dignidad y derechos A.G. Res. 217(111) A, N.U. Doc. A/RES/ 217 (III) (10 de diciembre de 1948). Del mismo modo, en previsión de la discriminación en contra de los ciudadanos y ciudadanas con barreras lingüísticas, se establece que “[t]oda persona tiene todos los derechos y libertades procla-mados en esta Declaración, sin distinción alguna de raza, color, sexo, idioma, religión, opinión política o de cualquier otra índole, origen nacional o social, posición económica, nacimiento o cualquier otra condición”. (Enfasis suplido). Art. 2 de la Declaración Universal, supra. Similar disposi-ción se incluye en el Artículo 1 de la Convención Americana de Derechos Humanos de 22 de noviembre de 1969 (Con-vención Americana) y en el Artículo 2(1) del Pacto Interna-cional de Derechos Civiles y Políticos (Pacto Internacional, A.G. Res. 2200(XXI), N.U. Doc. A/RES/2200 (XXI) (16 de diciembre de 1966). La Declaración Universal también re-conoce en su Artículo 7 que “[t]odos son iguales ante la ley y tienen, sin distinción, derecho a igual protección de la ley”. Añade que todos tienen igual protección en contra de toda discriminación que violente lo proclamado en esta De-claración Universal y, además, en contra de toda provoca-ción a tal discriminación. Id. Similar protección de igual-dad ante la ley se establece en la Convención Americana y en el Pacto Internacional.
Asimismo, la Declaración Universal y el Pacto Interna-cional preceptúan que, en materia penal, toda persona tiene derecho, en igualdad de condiciones, a ser oída públi-camente y con justicia, por un tribunal independiente e imparcial, para la determinación de sus derechos y obliga-ciones o para examinar cualquier acusación en su contra. En armonía con ello, tanto la Convención Americana como el Pacto Internacional disponen expresamente que, du-*1001rante el proceso criminal, toda persona tiene derecho, en plena igualdad, a unas garantías mínimas, que incluyen estar asistido gratuitamente por un intérprete si no com-prende o no habla el idioma del juzgado o tribunal. De la misma forma, exigen que toda persona detenida sea infor-mada de las razones para su detención y notificada, sin demora, de los cargos formulados en su contra, en un idioma que comprenda. íd. Valga señalar que se ha inter-pretado que ese derecho emana, a su vez, de los derechos que le asisten a las minorías lingüísticas a tener su propia vida cultural y emplear su propio idioma, según se le reco-noce en el Artículo 27 del Pacto Internacional, supra. F.A. Gómez Sánchez Torrealva, El acceso a un intérprete como manifestación del ejercicio del derecho de defensa: apuntes sobre la identidad cultural y los derechos lingüísticos 9 (2009).
Cónsono con todo lo anterior, en la Unión Europea se ha contemplado que se le provea un intérprete al imputado de delito desde la etapa investigativa. Ello, toda vez que per-mite que la persona con barreras lingüísticas tenga cono-cimiento de los hechos que se le imputan y, además, pueda ejercer adecuadamente su derecho a defenderse. Gómez Sánchez Torrealva, supra, pág. 12. De igual manera, se ha dispuesto que el acceso a un intérprete constituya una ma-nifestación del ejercicio de ese derecho a defenderse, de forma que el imputado no se exponga a un estado de inde-fensión en cualquier etapa del proceso penal. íd., pág. 13.
Por otra parte, resulta importante destacar que cons-cientes de la difícil situación que enfrentan las personas con barreras producto del origen social, impedimentos físi-cos o de naturaleza lingüística, y en aras de garantizarles el pleno goce de todos los derechos humanos y libertades fundamentales, se promulgó la Convención sobre los Dere-chos de las Personas con Discapacidad. Véase Convención sobre los Derechos de las Personas con Discapacidad, United Nations, Treaty Series, Vol. 2515, p. 3, 154-188 *1002(Convención). En conformidad con los principios de igual-dad enunciados en los cuerpos internacionales ya citados, en esta Convención se determina que, para eliminar la dis-criminación, se adoptarán todas las medidas pertinentes para asegurar que se provean acomodos razonables a estas personas. Íd., pág. 161. En ese sentido, en el Artículo 13(1) de esta Convención se establece específicamente que se ga-rantizará el acceso a la justicia a estas personas, en igual-dad de condiciones, mediante ajustes de procedimientos. Id., pág. 165. Ello, para facilitar su desempeño como parti-cipantes directos e indirectos “en todos los procedimientos judiciales, con inclusión de la etapa de investigación y otras etapas preliminares”. (Énfasis suplido). Id. Asimismo, se ordena que para la ejecución efectiva de esos fines se pro-moverá “la capacitación adecuada de los que trabajan en la administración de [la] justicia, incluido el personal policial y penitenciario”. Art. 13(2) de la Convención. Además, se impone el deber de asegurar que las personas con discapa-cidad, que sean privadas de su libertad en un proceso criminal, tengan, en igualdad de condiciones, derecho a las garantías que provee el derecho internacional en materia de los derechos humanos, y a ser tratadas en conformidad con los objetivos y principios proclamados en esta Convención. Art. 14(2) de la Convención, pág. 166.
En atención a lo anterior, en esta Convención se dispone que entre las medidas pertinentes que se tomarán para garantizar los derechos de las personas con discapacidad está reconocer, aceptar, promover y facilitar el uso del len-guaje de señas, así como otros modos, medios y formatos de comunicación que elijan estas personas. Art. 21(b) de la Convención, pág. 170. De ese modo, se establece un derecho amplio “al reconocimiento y el apoyo de su identidad cultural y lingüística específica, incluidas la lengua de se-ñas y la cultura de los sordos”. Art. 30(4) de la Convención, pág. 179.
*1003Examinada la normativa jurídica que rige la controver-sia de epígrafe, procedo a exponer los argumentos que sus-tentan mi disenso.
HH I—I hH
Como bien reconoce una mayoría de este Tribunal, “es evidente que los problemas de audición de la señora Naza-rio Aponte ameritaban que estuviera asistida de un intér-prete durante la celebración de la vista de causa para arresto”. Sentencia, pág. 968. Ante esta innegable realidad, resulta sumamente preocupante que esa misma mayoría establezca que la interrogante a resolver “no es la necesi-dad del intérprete ni si se le violaron los derechos a la peticionaria en la vista de determinación de causa probable para arresto (Regla 6), sino si la moción de desestima-ción presentada ante el Tribunal de Primera Instancia es prematura”. Id. Ante ello, no hallo razón para tal conclu-sión, que no sea la falta de sensibilidad ante las circuns-tancias particulares que caracterizan a las personas que forman parte de la comunidad sorda. Estos ciudadanos y ciudadanas tienen que interactuar, día a día, con diversas barreras que les impiden su participación plena y efectiva en la sociedad, en igualdad de condiciones con los demás ciudadanos y ciudadanas. Ello incluye las barreras que en-frentan en nuestro sistema de justicia.
Tan solo pensemos por un momento la situación de im-potencia a la que se expuso a la señora Nazario Aponte durante la celebración de la vista de Regla 6. De repente, se encuentra en la sala de un tribunal, con la figura de autoridad de un juez presidiendo un procedimiento que desconoce. De su lado, observa a la agente investigadora comunicándose con el juez, pero a la que no puede escu-char, sino solo observar en posición lateral, sin poder leer el movimiento de sus labios. Por otra parte, también ob-*1004serva al alegado perjudicado testificando en su contra, pero tampoco puede escuchar lo que declara, sino solo observar, a penas, el movimiento de sus labios. Todo ello, mientras se encontraba imposibilitada de escuchar o entender de al-guna forma lo que allí se decía y ocurría, ni siquiera pudo leer los labios de aquellos que se sentaron a testificar en su contra; solo podía observar desde la distancia y en posición lateral el movimiento de sus labios. Es como si la mera presencia de la señora Nazario Aponte creara una ficción que subsana la cruda realidad de que estuvo ajena al pro-ceso por no escuchar ni entender lo que realmente estaba sucediendo. ¿Es ese el escenario al que normalmente están expuestos los imputados de delito presentes en el procedi-miento de Regla 6? Claramente no. ¿Queremos perpetuar el discrimen en contra de este sector vulnerable, negándole el acomodo razonable que requieren para poder entender los procesos penales instados en su contra?
Como adelanté, nociones fundamentales de justicia me mueven a contestar en la negativa y a reiterar mi postura de salvaguardar el derecho de esta ciudadana a un debido proceso de ley mediante el reconocimiento de su derecho a un intérprete debidamente cualificado durante todo el pro-cedimiento criminal. Resulta forzoso colocar en igualdad de condiciones a estas personas que, como la peticionaria, no pueden siquiera oír ni entender cualquier procedi-miento judicial en su contra. Se trata de brindar igualdad de acceso a nuestro sistema, que disfruten de las mismas garantías que los demás imputados de delito que sí tienen la oportunidad de oír y entender lo que ocurre en la vista de Regla 6. Recuérdese que allí se determinará si se le arrestará y privará de su libertad o si se le concede una fianza hasta la continuación de los procesos subsiguientes.
Ante ello, lo mínimo que podía hacer una mayoría de este Tribunal era reconocer a la señora Nazario Aponte el derecho a tener la asistencia de un intérprete cualificado durante la celebración de la vista de Regla 6. Máxime *1005cuando, como reseñé, en otras jurisdicciones ya se han to-mado esa y otras medidas necesarias, en aras de proteger los derechos fundamentales de estas personas con barreras lingüísticas. No solo eso, han emprendido una gran batalla para sensibilizar a la sociedad y fomentar el respeto de los derechos y la dignidad inherente de estos ciudadanos y ciudadanas. Las medidas y los mecanismos adoptados que, como he discutido, incluyen la asistencia de un intérprete cualificado en todas las etapas del procedimiento criminal, han representado pasos de avanzada para la protección de los derechos constitucionales fundamentales de este sector vulnerable.
Según mencioné, en nuestro ordenamiento jurídico se ha reconocido el derecho a un intérprete en etapas tempra-nas del proceso criminal, lo que representó un esfuerzo noble por asegurarle la protección de las garantías mínimas del debido proceso de ley a ciudadanos y ciudadanas con barreras lingüísticas. No obstante, queda mucho camino por recorrer y muchas barreras por rebasar. Precisamente, el dictamen que hoy emite una mayoría de este Tribunal constituye una barrera más que se erige en detrimento del reconocimiento de los derechos y las libertades fundamen-tales de los ciudadanos y ciudadanas de la comunidad sorda. Por ello, DISIENTO.
IV
En consecuencia, revocaría el dictamen emitido por el Tribunal de Apelaciones y ordenaría al Tribunal de Pri-mera Instancia la celebración de una nueva vista de deter-minación de causa probable para arresto con las debidas garantías procesales.